United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S POSTAL SERVICE, ST. JAMES PARK
STATION POST OFFICE, San Jose, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1106
Issued: March 25, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 12, 2021 appellant filed a timely appeal from a June 9, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $24,136.16, for the period November 1, 2017
through April 24, 2021, for which she was without fault, because she concurrently received Social
1
2

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received additional evidence following the June 9, 2021 merit decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Security Administration (SSA) age-related retirement benefits while also receiving FECA wageloss compensation without an appropriate offset; and (2) whether OWCP properly denied waiver
of recovery of the overpayment.
FACTUAL HISTORY
On July 6, 1990 appellant, then a 38-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained multiple injuries when attacked from behind by an
unknown female assailant when loading her mail pouch while in the performance of duty. She
stopped work on the date of injury. A July 25, 1990 nonfatal summary (NFS) notes appellant’s
retirement plan code as “K,” indicating her enrollment in the Federal Employees Retirement
System (FERS) and Federal Insurance Contribution Act. On July 31, 1990 OWCP accepted the
claim for multiple abrasions. Appellant remained off work and OWCP paid her total disability
compensation through April 17, 1991. She returned to full-time restricted duty on April 18, 1991.
On January 7, 1994 OWCP accepted a recurrence of disability.
On May 18, 1995 OWCP expanded acceptance of the claim to include displacement of
lumbar intervertebral disc, a cervical disc bulge, and a lumbar sprain. It subsequently expanded
acceptance of the claim to include adjustment disorder with depressed mood.
Following a period of intermittent, part-time light-duty work, appellant retired from the
employing establishment effective September 17, 1998.3 OWCP paid wage-loss compensation
benefits on the periodic rolls. 4
On December 3, 2013 OWCP issued a letter advising appellant to notify OWCP upon her
receipt of SSA retirement benefits. It related that section 8116(d)(2) of FECA (5 U.S.C.
§ 8116(d)(2)) required that a claimant’s continuing compensation benefits be reduced if he or she
began receiving SSA retirement benefits based on his or her age and federal service. OWCP noted
that it was notifying appellant of this requirement as she had recently attained 62 years of age, the
minimum age at which an individual is eligible to receive SSA retirement benefits. It noted that
failure to report receipt of such retirement benefits to OWCP could result in an overpayment of
compensation, which could be subject to recovery. Consequently, if appellant had been approved
for SSA retirement benefits, or were currently receiving SSA retirement benefits, to contact OWCP
immediately so that it could begin the process of making any necessary adjustments to h er
compensation benefits.
On January 7, 2021 OWCP provided SSA with a dual benefits calculation form. It listed
the computation period as November 22, 2013 to present. On March 11, 2021 OWCP received
the completed FERS/SSA dual benefits calculation form, wherein SSA calculated SSA benefit
rates with a FERS offset and without a FERS offset from November 2017 through December 2020.
3
On April 20, 1999 OWCP granted appellant a schedule award for 29 percent permanent impairment of the right
upper extremity and 33 percent permanent impairment of the right lower extremity. The period of the award ran for
185.52 weeks from June 2, 1997 through December 21, 2000. OWCP subsequently reinstated appellant on the
periodic rolls.
4

On March 2, 2012 OWCP changed appellant’s status code to PN, entitled to payment on periodic rolls as she
remained totally disabled and her condition was “not expected to improve.”

2

Beginning November 2017, the SSA rate with FERS was $1,174.00 and without FERS was
$624.10. Beginning December 2017, the SSA rate with FERS was $1,197.40 and without FERS
was $636.50. Beginning December 2018, the SSA rate with FERS was $1,230.90 and without
FERS was $654.30. Beginning December 2019, the SSA rate with FERS was $1,250.50 and
without FERS was $664.70. Beginning December 2020, the SSA rate with FERS was $1,266.70
and without FERS was $673.30.
On May 7, 2021 OWCP prepared a FERS offset calculation based on the SSA
documentation wherein it noted the calculation of appellant’s overpayment from November 1,
2017 through April 24, 2021. It determined that, during the period November 1 through 30, 2017,
she received an overpayment in the amount of $543.86. For the period December 1, 2017 through
November 30, 2018, appellant received an overpayment in the amount of $6,749.29. For the
period December 1, 2018 through November 30, 2019, she received an overpayment in the amount
of $6,938.21. For the period December 1, 2019 through November 30, 2020, appellant received
an overpayment in the amount of $7,068.22. For the period December 1, 2020 through April 24,
2021, she received an overpayment in the amount of $2,836.58. The total overpayment was
determined to be $24,136.16.
In a letter dated May 7, 2021, OWCP advised appellant that she had been receiving a
prohibited dual benefit. It noted that the SSA had confirmed that a portion of her SSA age-related
retirement benefits were attributed to her years of federal service as an employee under FERS and
that portion required an offset of her FECA compensation benefits, in the amount of $593.40 every
28 days. OWCP indicated that, to account for her SSA offset, appellant’s FECA wage-loss
compensation would be adjusted to reflect a new net compensation amou nt of $2,494.25 effective
April 25, 2021.
On May 7, 2021 OWCP issued a preliminary overpayment determination, finding that an
overpayment of compensation in the amount of $24,136.16 had been created because the
FERS/SSA offset was not applied to payments for the period November 1, 2017 through April 24,
2021 for this period. It determined that appellant was without fault in the creation of the
overpayment. OWCP requested that she submit a completed overpayment recovery questionnaire
(Form OWCP-20) to determine a reasonable repayment method and advised h er that she could
request a waiver of recovery of the overpayment. It further requested financial information,
including copies of income tax returns, bank account statements, bills, pay slips, and any other
records to support income and expenses. OWCP advised appellant that it would deny waiver if
she failed to furnish the requested financial information within 30 days. It provided an
overpayment action request form and further notified her that, within 30 days of the date of the
letter, she could contest the overpayment and request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing. Appellant did not respond.
By decision dated June 9, 2021, OWCP finalized the May 7, 2021 preliminary
overpayment determination that appellant had received an overpayment of compensation in the
amount of $24,136.16 because it had failed to offset her compensation payments for the period
November 1, 2017 through April 24, 2021 by the portion of her SSA benefits that were attributable
to federal service. It further found that she was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because the evidence of record failed to establish
that recovery of an overpayment would defeat the purpose of FECA as she had not responded to

3

the request for financial information. OWCP further found that recovery of the overpayment
would not be against equity and good conscience as appellant had no t shown that she would
experience severe financial hardship in attempting to repay the debt, and that she had not asserted
detrimental reliance. It directed recovery of the overpayment by lump sum payment of $24,136.16.
Appellant was advised by OWCP that if she was unable to refund the entire amount that she should
contact OWCP if she wished to enter into an installment payment program.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.5 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-related benefits that are attributable to federal
service of the employee. 7 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $24,136.16 for the period November 1, 2017 through April 24,
2021, for which she was without fault, as she concurrently received SSA age-related retirement
benefits and FECA wage-loss compensation without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA wage-loss compensation and SSA
age-related retirement benefits attributable to f ederal service for the same period. 9 The information
provided by SSA established that appellant had received SSA age-related retirement benefits that
were attributable to her federal service from November 1, 2017 through April 24, 2021.
Consequently, the fact of overpayment has been established.

5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); E.R., Docket No. 21-0133 (issued November 15, 2021); M.R., Docket No. 20-1622 (issued
June 30, 2021); S.S., Docket No. 19-1945 (issued March 25, 2021); see S.O., Docket No. 18-0254 (issued August 2,
2018); L.J., 59 ECAB 264 (2007).
8

FECA Bulletin No. 97-09 (issued February 3, 1997).

9

See supra note 8; M.R., Docket No. 20-0427 (issued October 30, 2020). See also N.B., Docket No. 18-0795
(issued January 4, 2019); A.C., Docket No. 18-1550 (issued February 21, 2019).

4

To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to the specific amount of SSA age-related retirement
benefits that were attributable to federal service. SSA provided age-related retirement benefits
rates with and without FERS during the specific period November 1, 2017 through April 24, 2021.
OWCP provided its calculation for each relevant period based on a FERS offset calculation
worksheet.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period November 1, 2017 through April 24, 2021 and finds that an overpayment of compensation
in the amount of $24,136.16 was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is with out fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”10 Section 10.438 of OWCP regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery of
an overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.11
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.12
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics. 13 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. 14
OWCP’s procedures provide that the assets must not exceed a resource base o f $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for
10

5 U.S.C. § 8129.

11

20 C.F.R. § 10.438.

12

Id. at §§ 10.434-10.437.

13

Id. at § 10.436.

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4a(3) (September 2020).

5

each additional dependent. 15 An individual’s liquid assets include, but are not limited to, cash and
the value of stocks, bonds, saving accounts, mutual funds, and certificates of deposit. Nonliquid
assets include, but are not limited to, the fair market value of an owner’s equity in property such
as a camper, boat, second home, furnishings/supplies, vehicle(s) above the two allowed per
immediate family, retirement account balances (such as Thrift Savings Plan or 401(k)), jewelry,
and artwork. 16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment of
compensation.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience. 17 Appellant, however, had the responsibility to provide the appropriate financial
information and documentation to OWCP, but failed to do so.18
In its preliminary overpayment determination dated May 7, 2021, OWCP explained the
importance of providing the completed Form OWCP-20 along with supporting financial
documentation. It advised appellant that it would deny waiver of recovery if she failed to furnish
the requested financial information within 30 days. Appellant did not respond. As she did not
submit a completed Form OWCP-20 with supporting financial documentation of her income,
assets, and expenses, OWCP could not determine if recovery of the overpayment would defeat the
purpose of FECA or if recovery would be against equity and good conscience.19
Accordingly, as appellant did not submit the information required under 20 C.F.R. § 10.438
of OWCP’s regulations to determine her eligibility for waiver, the Board finds that OWCP
properly denied waiver of recovery of the overpayment of compensation.
On appeal, appellant contends that recovery of the overpayment would create financial
hardship as she remained totally disabled due to both occupational and nonoccupational
conditions. As noted above, she did not submit the financial information necessary for OWCP to
consider waiver of recovery of the overpayment.

15

Id. at Chapter 6.400.4a(2).

16

Id. at Chapter 6.400.4b(3)(a), (b).

17

20 C.F.R. § 10.436.

18

Id. at § 10.438.

19

P.N., Docket No. 20-1159 (issued April 20, 2021); see S.W., Docket No. 20-0544 (issued September 21, 2020).

6

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$24,136.16 for the period November 1, 2017 through April 24, 2021, for which she was without
fault, because she concurrently received SSA age-related retirement benefits while also receiving
FECA benefits without an appropriate offset. The Board further finds that OWCP properly denied
waiver of recovery of the overpayment. 20
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 25, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.J., Docket No. 19-1163 (issued September 22, 2020); J.R.,
Docket No. 19-1418 (issued March 4, 2020). As OWCP did not direct recovery from appellant’s continuing
compensation benefits, the Board does not have jurisdiction over the method of recovery of the overpayment in this
case. 20 C.F.R. § 10.441(a).

7

